Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.


Response to Arguments
Applicant’s arguments with respect to claim(s) 33-35, 37-47, 49, 51-52 have been considered but are moot because the new ground of rejection does not rely on only the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The newly added limitations are taught by Dugonjic, Bennett and Shetty.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33, 51 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The newly added claim limitation fails to clearly point out the feature and causes confusion based on the way it is written.  The claim limitation in the listed claims “wherein the remainder of the content is revealed after a period of time during which playback of the video is not detected exceeds a timeout period”, causes confusion and is not clear, the claim should be rewritten in a way that is reflected in the specification.  The claim has been interpreted accordingly.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 33-35, 37-47, 49, 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. NO. 2010/0269030 A1 to Dugonjic et al. (“Dugonjic”), US 20160227297 A1 to Bennett et al. (“Bennett”), and US Patent No. US 9973830 B1 to Shetty et al. (“Shetty”).  US 20140143670 A1 
As to claim 33, Dugonjic teaches a  method for displaying content within an electronic device, including: display only a part of the content in a first display area of a display prior playback of an ad (Fig. 3) comprising a video; displaying the ad comprising the video in a second display area while the part of the content is displayed in the first display area (Fig. 3, advertising content, is displayed around a first 

Shetty teaches a period of time during which playback of the video is not detected exceeds a timeout period (Col. 5, line 52-Col. 6, line 9, Col. 11, ll. 22-40, response may include timeout settings to prevent an ad from taking too long to load).  In view of the teachings of Shetty, it would have been obvious before the effective filing date of the invention to modify the teachings of Dugonjic and Bennett.  The suggestion/motivation would be to prevent an ad from taking too long to load. 

As to claim 34, Dugonjic, Bennett, Shetty teaches the method as claimed in claim 33, wherein the content is visually static content (¶0007, graphical, textual and audio/visual components).  
As to claim 35, Dugonjic, Bennett, Shetty teaches the method as claimed in claim 34, wherein the visually static content is text or image content (¶0007, graphical, textual and audio/visual components).  
As to claim 37, Dugonjic, Bennett, Shetty teaches the method as claimed in claim 33, wherein the page is a web-page displayed on the electronic device (¶0009, computing device).  
As to claim 38, Dugonjic, Bennett, Shetty teaches the method as claimed in claim 33, further comprising receiving a user input to actuate playback of the video (Fig. 3, ¶0026, video player).  
As to claim 39, Dugonjic, Bennett, Shetty teaches the method as claimed in claim 38, wherein the video is requested and received from an external source in response to receiving the user input to actuate playback of the video (Shetty, Fig. 1).  
As to claim 40, Dugonjic, Bennett, Shetty teaches the method as claimed in claim 39, wherein the remainder of the content is revealed based on error in receiving the video from the external source being detected (Shetty, ¶0048).  
As to claim 41, Dugonjic, Bennett, Shetty teaches the method as claimed in claim 33, wherein the first display area remains visible when the remainder of the content is revealed (Dugonjic, Fig. 3).  
As to claim 42, Dugonjic, Bennett, Shetty teaches the method as claimed in claim 33, wherein, once the video has been played back, a static image is displayed within the second display area (Dugonjic Fig, 3, ¶0029, end of the advertising content is faded away and underlying original content is fully visible).  
As to claim 43, Dugonjic, Bennett, Shetty teaches the method as claimed in claim 33, wherein the second display area is displayed between the first display area and the third display area (Fig. 4).    
As to claim 44, Dugonjic, Bennett, Shetty teaches the method as claimed in claim 33, wherein the at least part of the remainder of the content is revealed in response to user actuation of a user interface element (Dugonjic, Fig. 4).  
As to claim 45, Dugonjic, Bennett, Shetty teaches the method as claimed in claim 33, wherein the content and ad are displayed within an application executing on the electronic device (¶0003).  
As to claim 46, Dugonjic, Bennett, Shetty teaches the method as claimed in claim 33, further including the step of retrieving the content from a first server (¶0025, content provider server). 
As to claim 47, Dugonjic, Bennett, Shetty teaches the method as claimed in claim 46, further including the step of retrieving the ad from a second server. (Fig. 1, ¶0025, the second server is interpreted as a generic server since there is no other server in claim 33, therefore the ad is from a server as described in paragraph 35 of the reference). 
As to claim 49, Dugonjic teaches the method as claimed in claim 33, wherein display of the ad and revealing of the remainder of the content is controlled by a javascript module (¶0031, ¶0032, the fading out of the advertisement is controlled by javascript, instructions also for detecting).  
As to claim 51, see the rejection of claim 33 and a memory (Dugonjic, ¶0024).
As to claim 52, see the rejection of claim 33. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A KURIEN/Examiner, Art Unit 2421                                                                                                                                                                                                        

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421